— Order, Supreme Court, New York County (Walter *516Schackman, J.), entered January 31, 1992, awarding defendant’s attorneys additional interim counsel fees of $75,000 with leave to apply for further fees, unanimously affirmed, without costs.
Taking into account the parties’ ability to pay, the complexity of the litigation, the nature, extent and reasonableness of the services rendered, and the projection of services to be rendered (see, Gabor v Gabor, 161 AD2d 350), as well as the obstructionist conduct on plaintiff’s part that has prolonged the litigation (see, Lesnick v Lesnick, 167 AD2d 888), we find no abuse of discretion in the award of additional counsel fees in the amount substantially less than counsel’s time charges alone. Questions concerning certain of the claimed disbursements can be determined at the hearing to be eventually held in connection with the fee application. Since we disagree with defendant’s contention that this appeal is frivolous, we deny defendant’s request for the imposition of sanctions. Concur— Murphy, P. J., Wallach, Ross and Asch, JJ.